Citation Nr: 1630886	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  12-23 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a stomach condition, to include postoperative residuals of laceration of liver and bowels with functional overlay.  

2.  Entitlement to service connection for a respiratory disorder.

3.  Whether there was clear and unmistakable error (CUE) in the January 1972 rating decision that denied the claim for service connection for postoperative residuals of laceration of liver and bowels with functional overlay.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel
INTRODUCTION

The Veteran had active service in the United States Army from December 1968 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 1972 and September 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2014, the Board remanded the claim regarding whether new and material evidence had been received to reopen the claim for service connection for the postoperative residuals of laceration of liver and bowels with functional overlay for additional development.  The matter is now back before the Board.  The issue of entitlement to service connection for a respiratory disorder was perfected for appeal in the interim.  The two appeal streams have been MERGED for purposes of judicial economy and efficiency.  See Board Directive 8430, ¶ 14.  

The RO and the Board initially characterized the Veteran's claim of entitlement to service connection for a stomach condition, to include postoperative residuals of laceration of liver and bowels with functional overlay, as whether to reopen a previously denied claim.  However, in December 2014 and April 2015, additional service treatment records, to include the Veteran's complete December 1968 entrance examination, were associated with the evidentiary record.  Accordingly, the Board finds reconsideration of the Veteran's original claim of entitlement to service connection for a stomach condition, to include postoperative residuals of laceration of liver and bowels with functional overlay on a de novo basis is warranted.  See 38 C.F.R. § 3.156(c) (2015).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains VA treatment records dated from October 2011 to July 2015.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

The Board previously remanded the issue of whether there was CUE in the January 1972 rating decision that denied the claim for service connection for postoperative residuals of laceration of liver and bowels with functional overlay, finding that it was intertwined with the claim regarding whether new and material evidence had been received to reopen the claim for service connection for the postoperative residuals of laceration of liver and bowels with functional overlay.  However, as noted above, the Board will be reconsidering the Veteran's original claim of entitlement to service connection for postoperative residuals of laceration of liver and bowels with functional overlay on a de novo basis.  As such, the claim for CUE is no longer intertwined with the aforementioned claim.  Therefore, the Board refers it to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

As noted, the issue of whether there was clear and unmistakable error (CUE) in the January 1972 rating decision that denied the claim for service connection for postoperative residuals of laceration of liver and bowels with functional overlay, was the subject of a prior Board remand.  Therefore, this claim will also be addressed in the remand below despite the referral of that same issue above.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a stomach condition, to include postoperative residuals of laceration of liver and bowels with functional overlay.  Specifically, he states that this disability existed prior to service and was aggravated by service.  

On the Veteran's December 1968 entrance examination and report of medical history, the Veteran reported an operation after being stabbed; the examiner documented a liver laceration from November 1967, with no current sequelae.  The Veteran complained of abdominal pain on numerous occasions during his service.  For example, in January 1969, the Veteran complained of pain in stomach and his abdominal scar.  He noted surgery one year prior for repair of stab wounds.  He noted scar pain while lifting.  On physical examination, the scar was well-healed and the impression was functional pain.  In May 1969, the Veteran complained of ongoing abdominal pain, usually every day.  He noted that he had always had stomach problems.  He noted that he was stabbed in November 1968, receiving cuts to his liver, and underwent major surgery.  He reported that since that time, he has had "more cramps."  On physical examination, the Veteran's abdominal scar was well-healed; however, the entire area of the incision seemed to be tender, including the underlying muscle.  The impression was psychophysiologic GI reaction.  In August 1969, the Veteran was evaluated for chronic abdominal pain and a knot in the stomach.  In October 1969, the Veteran reported a stomach ache and a history of stomach cramps.  

In July 1970, the Veteran continued to complain of a knot in the stomach.  On physical examination, the Veteran's scar was well-healed, and there was no ventral hernia or tenderness to deep palpation.  The impression was psychophysiologic GI reaction.  There were also several assessments of stomach trouble involving gastroenteritis during service.  On the Veteran's August 1970 separation examination, he indicated that he was in "poor health."  The examiner noted a large abdominal scar; the examiner indicated that the Veteran was now complaining of abdominal pains.  Shortly after service, a September 1971 VA Hospital Summary noted that the Veteran had an appendectomy following an episode of acute appendicitis (extreme epigastric pain, nausea, and vomiting).  

Significantly, regulations provide that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  

The Board observes that the Veteran has not yet been afforded a VA examination with etiology opinion for his claimed stomach condition, to include postoperative residuals of laceration of liver and bowels with functional overlay.  Specifically, there are no etiology opinions of record regarding whether the Veteran's pre-existing laceration of liver and bowels was aggravated during his active duty service or whether any other currently diagnosed stomach condition is related to his active duty service.  Therefore, under the duty to assist, the Veteran must be afforded a VA examination to address the nature and etiology of any currently diagnosed stomach condition, to include whether the Veteran's pre-existing postoperative residuals of laceration of liver and bowels, noted on his December 1968 entrance examination, was aggravated during his active duty service.  

With respect to the Veteran's claim for entitlement to service connection for a respiratory disorder, the Veteran's December 1968 entrance examination noted a large scar across the chest (from the stabbing incident).  There were no respiratory complaints on entrance.  However, throughout service, the Veteran complained of, and was treated for, respiratory ailments.  For example,  in January 1969, the Veteran had an acute upper respiratory infection.  In April 1969, the Veteran complained of a sore throat and a cough productive of yellow sputum.  In August 1969, a physician noted slight wheezing in the upper lobes.  The assessment was bronchitis.  In January 1970, the Veteran reported a cold and a productive cough for the past two weeks.  On examination, the Veteran's chest was clear.  In August 1970, it was noted that the Veteran had a persistent problem with mucous in his chest.  He noted that he quit smoking several months prior.  On his August 1970 separation examination, the examiner noted chronic bronchitis by history.  On examination, his chest had somewhat worse breath sounds and his cough produced yellowish-green mucous.  The impression was chronic bronchitis.  In November 1970, the impression was bronchitis.

In a VA examination dated in August 2014, the Veteran reported a history of bronchitis and asthma in service.  He noted that recently, he discovered that he had emphysema in the lungs.  The examiner noted a diagnosis of emphysema.  The examiner noted that the results of a July 2014 pulmonary function test (PFT) indicated that the Veteran did not have multiple respiratory conditions.  

The examiner found that the Veteran's emphysema was less likely than not incurred in or caused by service.  The examiner noted that in August 1969, the Veteran had wheezing of both lungs.  The examiner also noted that in April 1977, the Veteran was found to have a history of asthma and rhinitis.  The examiner explained that the current VA treatment records did not indicate a current diagnosis of asthma.  The examiner found no indication of the Veteran having a working diagnosis of asthma at any time since discharge.  The examiner noted that x-ray imaging of the chest performed in July 2014 revealed emphysema of the lungs, and PFT testing was essentially normal and without any significant obstructive or restrictive lung disease.  The examiner explained that current medical literature indicated that asthma and emphysema were two separate conditions, as emphysema was related to smoking, while asthma was related to allergies.  The examiner noted further that asthma did not lead to emphysema.  The examiner indicated that because the Veteran was not currently suffering from asthma, it was less likely than not that his current respiratory condition of emphysema was related to his asthma/bronchitis during service.

Initially, the Board notes that other respiratory diagnoses have been rendered after the August 2014 VA examination.  In a September 2014 VA follow up treatment record for chronic bronchitis, the assessment was chronic obstructive pulmonary disease (COPD) and a history of asthma.  The physician noted that the recent chest x-ray revealed moderate emphysematous changes.  The physician noted that the Veteran continued to have chronic episodic respiratory symptoms requiring an albuterol inhaler at least daily.  However, the physician also indicated that the recent PFT was uninterpretable due to variable patient effort.  Moreover, a recent VAMC problem list noted a diagnosis of asthma.  

Additionally, the Board finds the August 2014 examiner did not address all of the findings pertaining to the Veteran's respiratory condition in service.  In this regard, the examiner only noted the August 1969 service treatment record, in which the Veteran complained of wheezing.  However, as noted above, the Veteran's service treatment records contain numerous respiratory complaints and findings of chronic bronchitis, to include on separation from service.  In light of the foregoing, the Board finds another VA examination with etiology opinion is necessary to clarify the Veteran's current respiratory diagnoses and determine whether any currently diagnosed respiratory disorder is related to the Veteran's active duty service, to include his complaints of respiratory problems therein.  

In the December 2014 remand, the Board instructed the RO to adjudicate the issue of whether there was clear and unmistakable error (CUE) in the January 1972 rating decision that denied the claim for service connection for postoperative residuals of laceration of liver and bowels with functional overlay and to notify the Veteran of this decision and of his appellate rights.  Although the RO briefly discussed the CUE claim in the June 2015 statement of the case, the Veteran was not properly notified of his appellate rights.  As such, the issue of CUE must again be remanded for proper appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran, and, with his assistance, identify 
any outstanding records of pertinent medical treatment from VA or private health care providers.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   Adjudicate the claim of whether there was clear and 
	unmistakable error (CUE) in the January 1972 rating 
	decision that denied service connection for 
	postoperative residuals of laceration of liver and 
	bowels with functional overlay.  The Veteran should 
be notified of this decision and of his appellate rights.  The Veteran is advised that the Board will only exercise appellate jurisdiction over his claim if he perfects a timely appeal.

3.   After the above development has been completed to 
	the extent possible, schedule the Veteran for an
	appropriate VA examination to determine the 
	nature and etiology of any current stomach disorder, 
	to include postoperative residuals of laceration of 
	liver and bowels with functional overlay.  The claims 
	folder, including a copy of this remand, must be made 
	available to the examiner, and the examiner must 
	review the entire claims file in conjunction with the 
	examination.  All tests and studies deemed necessary 
	should be conducted.

(a) Provide an opinion as to whether the Veteran's postoperative residuals of laceration of liver and bowels, which were noted on entrance into service, clearly and unmistakably DID NOT increase in severity beyond the natural progression of the disability during active duty.

      In providing the requested opinions, the examiner 
      should address the complaints of, and treatment for, 
      abdominal pain in service.  

(b)  Identify any currently diagnosed stomach condition, other than the pre-existing postoperative residuals of laceration of liver and bowels.

(c)  Provide an opinion as to whether any currently diagnosed stomach condition, other than the pre-existing postoperative residuals of laceration of liver and bowels, at least as likely as not (a 50 percent probability or greater) had its onset in service or is otherwise etiologically related to the Veteran's service.

      In providing the requested opinions, the examiner 
      should address the complaints of, and treatment for, 
      stomach and epigastric pain in service.  The examiner 
      should also address the appendectomy shortly after 
      service (September 1971).

A complete rationale must be provided for all opinions expressed and all contradictory evidence must be addressed.  If the requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

4.   After the above development has been completed to 
	the extent possible, schedule the Veteran for an
	appropriate VA examination to determine the 
	nature and etiology of any current respiratory disorder.  
	The claims folder, including a copy of this remand, 
	must be made available to the examiner, and the 
	examiner must review the entire claims file in 
	conjunction with the examination.  All tests and 
	studies deemed necessary should be conducted.

a)  Identify any currently diagnosed respiratory disorder(s) at any time during the appeal period, to include COPD, emphysema, asthma, or bronchitis.  The examiner should reconcile the diagnosis found on examination with any other diagnoses of record, to the extent possible.

b)  Identify whether any currently diagnosed respiratory disorder is at least as likely as not (50 percent probability or greater) etiologically related to the Veteran's active duty service.

In rendering an opinion, the examiner should note and discuss the respiratory complaints and findings in service.

The examiner should consider and discuss the Veteran's subjective history as well as the pertinent medical evidence of record.  A complete rationale must be provided for all opinions expressed and all contradictory evidence must be addressed.  If the requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

5.   After completing the above development, and any 
	additional development deemed necessary, 
	readjudicate the claims.  If any benefit sought remains 
	denied, provide a supplemental statement of the case 
	to the Veteran and his representative after according 
	the requisite time to respond.  The matter should then 
	be returned to the Board for appropriate appellate 
	review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






